Blanchard, J.
This is an application for a writ of mandamus to reinstate relator to the position of inspector of carpentry and masonry in the bureau of buildings, borough of the Bronx, city of New York. The relator was appointed from a competitive list on August 14, 1911, and his three months of probation expired on November 14, 1911. On the last day of the probationary period he received notice that he would be dropped at the close of business on that day. Three days later he received a further notice informing him that he was suspended, without pay, and further directing him to appear for trial on a day certain. The notice of suspension contained the statement: “ This notice supersedes the notice of your suspension dated November 13, 1911, *26which is hereby rescinded and declared null and void.” Subsequently the charges were dropped, and he now claims that by reason of the rescinding of the notice sent to him at the end of the probationary period he is entitled to reinstatement. I agree with the contention of the counsel for the defendant that the notice sent at the end of the probationary period to the relator that his services were unsatisfactory and would be no longer required ended his connection with the department, and by reason of said notice there was no power in the department to try him for any offense or to reinstate him in his position. The application is denied with costs.
Application denied, with costs.